Title: To James Madison from Levett Harris, 22 September 1808
From: Harris, Levett
To: Madison, James



Sir, 
St. Petersburg 10/ 22 September 1808.

I refer you to my letter of this date, via Sweden.  You will receive this from the hands of Mr. de Daschkoff Chargé d’affaires of His Majesty the Emperor of Russia to the United States of America.
This Gentleman proceeds to Paris and will embark at one of the ports of France by one of the earliest occasions for America, as none Suitable is likely to offer from hence.
Mr Daschkoff decends from one of the oldest & most distinguished families of this Empire.  He is a Nobleman of Rank & merit & is particularly patronized by the present Ministry.  The Reception which will be given him in the United States will doubtless correspond with the high estimation in which our Government holds the Sovereign whom he is designated to represent.  In the decree of the Emperor I find that Mr. Daschkoff Should be admitted to a public Audience of the President & Congress that he may pronounce a Speech which has been ordered for the occasion.  I apprized the Minister of foreign affairs that by our Constitution it was the President or Chief of the Government who received the Corps diplomatique, and that to him consequently would the letters from the Emperor be addressed: The Minister mentioned that it was His Majestys desire to convey to every branch of our Government an Assurance of the full force of the Attachment with which the American Nation inspired him, & the Emperor had therefore requested Mr. Daschkoff in a public Audience of Congress to make known those Sentiments, & to give to them at his first introduction to our Government that effect which ’twas the great design of his mission to cherish & promote.
I Shall not presume Sir, after the information my Government is possessed of, as to the estimation in which it is held here to urge anything in Recommendation of the Cordiality with which ’tis hoped this Envoy will be received.  I confess After the Manner I, as their public Agent, have been treated & noticed here, feel desirous of proportionate attentions being Shewn to this Gentleman, independent of the claim he has to them on the Score of personal merit.  I learn that he has it in charge from his Sovereign to transmit to Him particular information on this Subject.  I have the honor to remain, with the greatest Respect, Sir, Your Most Obedt. Servant

Levett Harris.

